 



EXHIBIT 10.1

             
 
          Consultancy and management agreement
 
           
BETWEEN:
    (1 )   FIRST INDUSTRIAL- EU, INC., a company organized and existing under
the laws of the State of Maryland, US, having its registered office in Belgium
at Corporate Village, Davos Building — 7th floor, Da Vincilaan 7, 1930 Zaventem,
represented for the purposes of this Agreement by Mr. Michael W. Brennan
(“Brennan”), duly authorized agent and the President and Chief Executive Officer
of FR, hereinafter referred to as the “Principal”;
 
           
AND:
    (2 )   JAN SCHEERS B.V.B.A., a company organized and existing under the laws
of Belgium, having its registered office at 2830 Willebroek, Tisseltsesteenweg
39, represented for the purposes of this Agreement by Mr. Jan Scheers
(“Scheers”), Business Manager, hereinafter referred to as the “Consultant”;

The Principal and the Consultant are hereafter together also referred to as the
“Parties” and individually as a “Party”.

4



--------------------------------------------------------------------------------



 



Whereas:
Whereas the Principal is a wholly owned subsidiary of First Industrial
Investment, Inc., which is the “Taxable REIT Subsidiary” through which First
Industrial, L.P., a Delaware Limited Partnership (“FILP”) does business; whereas
FILP, in turn, is the entity through which First Industrial Realty Trust, Inc.
(“FR”), a Maryland corporation and the REIT, does business;
Whereas the Principal is in the process of being registered as a foreign
corporation in Belgium and requires specific consultancy and management services
to be performed;
Whereas the Consultant is willing and capable of providing such services for the
benefit of the Principal; and
Whereas the Parties have met to determine the terms and conditions of their
co-operation as set out hereinafter.
The Parties have agreed as follows:

1   Subject of the agreement       Subject to the terms and conditions of this
Agreement, the Consultant promises to perform the services as hereinafter
defined for the benefit of the Principal, which accepts this performance.   2  
Services

  2.1   The Consultant shall perform the services of Managing Director — Europe.
        Consequently, the Consultant shall perform consultancy, management and
related services (the “Services”) for the benefit of the Principal, which shall
include but are not limited to:

  •   the overall responsibility for directing all the Principal’s investment,
development, property management and disposition functions in the countries of
the European Union (“EU”);     •   supervising the hiring of “Country Directors”
in each in each of the countries of interest within the EU;     •   liaisoning
with FR headquarters in connection with the above responsibilities;     •  
sourcing and interacting with capital providers, including debt and equity and
joint ventures;     •   interacting with FR’s Board of Directors, as requested
by its management;     •   assisting in FR investor relations;     •   setting
up support functions in Europe, including, but not limited to, human resources,
accounting, and property management; and     •   managing the European
headquarters office in [Brussels], Belgium.

      The detailed nature of the services shall be regularly defined by mutual
consent of the Parties. The Parties may agree upon additional services by mutual
consent.

5



--------------------------------------------------------------------------------



 



  2.2   As the Consultant will represent the Principal vis-à-vis third parties
as part of the performance of this Agreement, the Principal shall delegate the
necessary powers to do so to the Consultant.     2.3   In rendering the Services
described herein, the Consultant may engage employees, assistants, other
contractors and parties (“Consultant’s Affiliates”), provided that Consultant
shall be and remain solely responsible to Principal for the retention of
Consultant’s Affiliates, and shall absorb without reimbursement all costs
incurred in engaging Consultant’s Affiliates, unless such costs are expressly
assumed, in writing, by Principal in its sole discretion. In addition,
Consultant shall be responsible to Principal for any breach or non-compliance by
Consultant’s Affiliates of the provisions of this Agreement, including but not
limited to Articles 7, 8 and 9, it being understood that a violation of those
articles by Consultant’s Affiliates shall have an identical impact as a
violation by Consultant and will as such result in the identical consequence as
between Consultant and Principal. Notwithstanding Consultant’s ability to engage
Consultant’s Affiliates, the engagement of such persons shall in no way limit
the Expert’s (as defined in article 3.3 below) responsibilities to perform the
Services.

3   Consultant’s responsibilities and obligations

  3.1   The Consultant will perform the Services under this Agreement to the
best of its abilities in accordance with prevailing professional standards.    
3.2   In performing the Services, the Consultant shall be guided by the
guidelines set out by FR’s President and Chief Executive Officer and Board of
Directors, including the Investment Committee and the Compensation Committee of
the Board. The Consultant shall report exclusively to FR’s President and Chief
Executive Officer and shall keep FR’s President and Chief Executive Officer
sufficiently informed of the progress of the projects on which it is engaged,
and will immediately communicate any significant problems or other information
of importance to the affairs of the Principal, whilst maintaining all freedom
and autonomy in organising the performance of the Services.         The
frequency, content and modalities of this reporting shall be compatible with the
independence characterizing the Services entrusted to the Consultant, and shall
exclude any subordinate relationship of the latter or any individual(s) actually
performing the Services for the Consultant vis-à-vis the Principal. The
Consultant shall, upon mutually agreed modalities, report on and account for the
projects completed and results achieved, but shall not be required to report on
or account for its working methods. The Consultant will be liable for the
performance of its Services, the final result of its activities and the
realization of its tasks by virtue of this Agreement.     3.3   The Services to
be provided by the Consultant under this Agreement shall in principle be
provided by an expert designated by the Consultant, such as a director, an
associate, an employee or an agent of the Consultant (hereafter, the “Expert”).
        The Expert designated in first instance by the Consultant to perform the
Services is Scheers.         Given the level of qualifications, know-how and
specific experience required for the proper performance of the Services rendered
under this Agreement, the Consultant agrees not to designate any person other
than Scheers or replace — temporarily or permanently — Scheers as the Expert
with anyone else without the prior written consent of the Principal. The
Principal shall assess in its sole discretion whether or not

6



--------------------------------------------------------------------------------



 



      such person has the personal skills and expertise required to render the
Services under this Agreement.     3.4   The Consultant will perform the
Services primarily in Belgium, although it acknowledges that its Expert may be
required, taking into account the international nature of FR, to perform aspects
of the Services in the United States as well as other countries in the EU,
having regard to the requirements of the specific project with which the
Consultant is dealing.

4   Modalities for the performance of the Services

  4.1   The Consultant shall perform the Services in a completely independent
manner. It is explicitly agreed that neither the Consultant, nor its Expert or
the Consultant’s Affiliates shall be in any subordinate relationship vis-à-vis
the Principal. The Expert designated by the Consultant to perform the services
and the Consultant’s Affiliates shall under no circumstances be considered or
behave as an employee or agent of the Principal. The Consultant, its Expert and
the Consultant’s Affiliates shall not receive any direct or indirect orders or
instructions from the Principal, nor shall the Principal exercise an employer’s
control or authority over the Expert or the Consultant’s Affiliates.     4.2  
The Consultant will organize its activities on a free and independent basis and
in full liberty, as far as the time, the place and the manner of performance is
concerned. Notwithstanding the above, the Consultant shall accommodate
Principal’s reasonable requests with respect to regarding where and when it
performs the Services.         Vis-à-vis the Principal, the Expert and the
Consultant’s Affiliates shall thus, among other aspects, freely determine their
work agenda and vacation arrangements without prejudice to the Consultant’s
general obligation of proper performance of the Services.     4.3   In addition,
the Consultant shall work cooperatively and share information with any of the
officers or representatives of Principal or its Related Companies (as defined in
article 7.3.6 below) assigned permanently or temporarily to duties in the EU,
whether as expatriates or visitors. Without limitation, it is understood that
David Draft, Executive Vice President of Operations for FR (“Draft”), or his
qualified reasonably comparable successor, will, for a period of approximately
two (2) years or longer, provide assistance to Consultant on behalf of
Principal, and Consultant shall work on a cooperative and harmonious basis with
Draft.     4.4   Considering that the Consultant shall act on an independent
basis, it is solely and exclusively responsible for all social security and tax
obligations, including V.A.T., related to the fees and any other compensation
paid under this Agreement. The Consultant shall be solely and exclusively
responsible for all social security and tax obligations which could possibly
result from any contractual or legal relationship existing between the
Consultant, the Expert or the Consultant’s Affiliates in the framework of the
performance of the Services provided under this Agreement.     4.5   The
Consultant shall hold the Principal harmless from and indemnify it for any and
all claim which would originate from or relate to the conclusion, performance
and/or termination of this Agreement, and which would be caused by a fault of
the Consultant, the Expert and/or any of the Consultant’s Affiliates. This
obligation of indemnification shall apply in particular in case of
non-compliance with any obligation relating to taxes and social security.

7



--------------------------------------------------------------------------------



 



  4.6   The Principal will arrange, at its own expense, for suitable
professional indemnity and civil liability insurance cover sufficient to meet
any claims arising out or in connection with the Services under this Agreement.
        The Consultant will indemnify the Principal and keep the Principal fully
and effectively indemnified against any and all claims by any designated Expert
and any of the Consultant’s Affiliates arising out or in connection with the
Services, together with the cost of defending or dealing with such claims.      
  Moreover, the Consultant will indemnify the Principal and keep the Principal
fully and effectively indemnified against any and all claims by any third
parties, other than any designated Expert or any of the Consultant’s Affiliates,
arising out of or in connection with the Services, which result from a wilful or
negligent conduct and acts of the Expert or the Consultant’s affiliates,
together with the cost of defending or dealing with such claims.

5 Fees and expenses

  5.1   In consideration for the Services, the Principal shall pay to the
Consultant an annualized fee of €250,000 (exclusive of V.A.T.), payable in
twelve (12) equal monthly instalments of €20,833.33, payable within five
(5) business days of receipt of each invoice as provided in article 5.3.     5.2
  The Consultant shall bear the regular expenses incurred as a result of the
performance of the Services under this Agreement. Exceptional expenses incurred
by the Consultant as a result of the performance of the Services, such as
international travel, lodging, business lunches and business representation,
shall be reimbursed by the Principal subject to the prior approval of the
Principal and the Consultant’s submission of appropriate supporting
documentation.     5.3   On a monthly basis, the Consultant shall issue invoices
for the Services rendered under this Agreement. These monthly invoices must
contain an overview of the Services rendered for the Principal.     5.4   In
addition to the fee defined under article 5.1, the Principal shall pay to the
Consultant a financial incentive, to be calculated as described in article 6 and
Schedule 1 attached to this Agreement.     5.5   The Principal shall provide the
Consultant with the necessary infrastructure enabling it to perform the Services
adequately, such as the use of a company car of a net lease cost of
approximately €2,000.00 per month (and reimbursement of fuel in accordance with
the Principal’s standard expense reimbursement policies), the use of a laptop
computer, a personal digital assistant and a mobile phone. The Consultant will
provide, at its own expense, any additional equipment, materials and facilities
that the Expert and the Consultant’s Affiliates may require in order properly to
carry out the Services.     5.6   The Consultant shall be affiliated to the
Principal’s group insurance scheme to the extent feasible under the consultancy
relationship, other than medical insurance, which shall not be provided. If such
affiliation is not feasible, the Consultant shall be affiliated to an
alternative scheme, for an equivalent benefit in terms of costs for the
Principal.     5.7   The Consultant guarantees to the Principal that the
above-mentioned fees under articles 5.1, 5.2, 5.4, 5.5 and 5.6 are the total
amount of any consideration for the Services provided by the Consultant. Without
limitation, no brokerage or finder’s fees can

8



--------------------------------------------------------------------------------



 



      be earned or claimed by Consultant for buying, selling, financing,
leasing, or sourcing capital for properties in which the Principal or its
Related Companies have an interest.

6 Incentive compensation:

  6.1   As incentive compensation, the Principal shall pay to the Consultant a
bonus (the “NBGP Bonus”) based upon the amounts earned by the Country Directors
and other transaction officers within the EU under FR’s New Business Generation
Program (the “NBG Program”), provided that the Consultant is not in default
under this Agreement. The bonus awards under the NBG Program are currently being
calculated as described in Schedule 1 attached hereto. With particular reference
to the Consultant:

  6.1.1   For the first full twelve (12) months of Consultant’s engagement
pursuant to this Agreement, Consultant’s aggregate NBGP Bonus, will equal Thirty
Percent (30%) of the amount calculated per Schedule 1 (the “Calculated Amount”),
but not less than a guaranteed minimum total of €300,000 for that twelve (12)
month period;     6.1.2   For the second full twelve (12) months of Consultant’s
engagement pursuant to this Agreement, its aggregate NBGP Bonus will equal
Twenty Percent (20%) of the Calculated Amount, but not less than a total
guaranteed minimum of €150,000 for that twelve (12) month period;     6.1.3  
For the third full twelve (12) months of Consultant’s engagement, and continuing
thereafter, its aggregate NBGP Bonus will equal 15% of the Calculated Amount,
but with no guaranteed minimum;     6.1.4   Principal shall pay the NBGP Bonus
at the same times as FR pays incentive compensation to its U.S.-based Managing
Directors; and     6.1.5   All amounts earned under Consultant’s NBGP Bonus will
be paid Sixty Percent (60%) in cash and Forty Percent (40%) in a grant of FR
restricted stock units (the “RSU Component”):

  (i)   Each restricted stock unit (“RSU”) represents the contractual commitment
of FR to issue one share of FR Common Stock (“FR Shares”) in the future subject
to the satisfaction of the following “Issuance Conditions”: (i) the continuous
and continued engagement of the Consultant by Principal or a Related Company;
and (ii) the good standing of the Consultant under this Agreement;     (ii)  
The total number of RSU’s (the “Number of RSU’s”) granted on any “Grant Date”
(as defined below) shall equal the quotient derived by dividing (i) Forty
Percent (40%) of Consultant’s NBGP Bonus amount (expressed in US dollars) by
(ii) the Issuance Price (as defined below, and also in US dollars) as of the
Grant Date;     (iii)   The “Issuance Price” will be determined on the annual
date that the Board of Directors determines and ratifies the NBGP Bonus,
including the RSU Component (the “Grant Date”), and will be based on the fair
market value of a FR Share as of the Grant Date.

9



--------------------------------------------------------------------------------



 



  (iv)   The RSU’s granted on each Grant Date shall be divided into three
(3) equal tranches (“Tranche 1”, “Tranche 2”, and “Tranche 3”, respectively, and
each a “Tranche”), each consisting of one-third of the total Number of RSU’s
granted on the Grant Date;     (v)   For example, if the total NBGP Bonus for a
given year is $1,000,000.00, then the RSU Component would be $400,000.00 (40% of
$1,000,000.00). If the Issuance Price as of the Grant Date is $50.00 per FR
Share, then Consultant would be granted 8,000 RSU’s: 2,666 in Tranche 1; 2,667
in Tranche 2 and 2,667 in Tranche 3;     (vi)   On the first anniversary of the
Grant Date, subject to the satisfaction of the Issuance Conditions, FR shall
issue to the Consultant fully paid, freely tradable FR Shares equal in number to
the Tranche 1 RSU’s. Similarly, on the second anniversary of the Grant Date, FR
shall issue the FR Shares underlying the Tranche 2 RSU’s and on the third
anniversary, FR shall issue the FR Shares underlying the Tranche 3 RSU’s, in
each case subject to the satisfaction of the Issuance Conditions as of each
respective anniversary. (The three anniversaries of a Grant Date, upon each of
which FR issues stock underlying previously granted RSU’s, are each referred to
as an “Issuance Date”.) The RSU’s shall be subject to forfeiture prior to their
respective Issuance Dates. In addition, the RSU’s shall confer no voting or
dividend rights and therefore, prior to the respective Issuance Date and until
FR has issued the FR Shares underlying the RSU’s to the Consultant, the
Consultant shall have no voting rights or dividend rights;     (vii)   On each
Issuance Date, the Consultant shall receive, in addition to the FR Shares
underlying the applicable Tranche, an additional number of FR Shares
constituting a “Dividend Equivalent” which shall be calculated as follows:
(i) for each dividend payment date between the Grant Date and the applicable
Issuance Date, a dollar amount of dividends shall be computed, equal to the
total amount of dividends that would have been paid with respect to the FR
Shares underlying the Tranche had all such FR Shares been issued to the
Consultant on the Grant Date; (ii) this dividend amount shall be divided by the
price of an FR Share as of the dividend payment date; (iii) the total of the
resulting quotients for all dividend payment dates shall be the number of FR
Shares which FR shall issue to the Consultant. The Dividend Equivalent FR Shares
shall be issued on the applicable Issuance Date for each Tranche, subject in all
events to satisfaction of the Issuance Conditions for that Tranche;     (viii)  
If the Principal closes a transaction and no Country Director or transaction
officer is involved or entitled to any NBGP incentive compensation, the
Consultant’s NBGP Bonus percentage will equal the NBGP Bonus Consultant would
have earned if a Country Manager or transaction officer had been involved in the
transaction;

10



--------------------------------------------------------------------------------



 



  (ix)   The RSU’s granted hereunder may not be sold, pledged or otherwise
transferred and may not be subject to lien, garnishment, attachment or other
legal process;     (x)   If there is any change in the number or kind of
outstanding FR Shares, FR shall make an appropriate adjustment in the number and
terms of the RSU’s so that, after such adjustment, the RSU’s shall represent a
right to receive the same consideration that the Consultant would have received
prior to the change; and     (xi)   The RSUs shall be subject to the further
terms and conditions of (i) FR’s 2001 [Equity Incentive Plan] and (ii) an RSU
Agreement issued under and pursuant to the Plan with respect to each grant of
RSUs to the Consultant (or its Expert).

7 Non-competition and non-solicitation

  7.1        The Consultant shall not, except with the Principal’s prior written
consent (which may be granted or withheld in its sole discretion), whether
directly or indirectly, whether remunerated or not, and in any capacity (whether
on its own behalf or on behalf of any other person, firm, company or
association, whether through agents, affiliates, group companies,
intermediaries, lenders, investors, consultants, brokers, joint ventures,
alliances or as director, manager, shareholder of any company, consultant, agent
or in any other capacity whatsoever), during the term of this Agreement, for a
period of eighteen (18) months following the date on which this Agreement
terminates if this Agreement is terminated on or before July 10, 2010, and for a
period of twelve (12) months following the date on which this Agreement is
terminates, if this Agreement is terminated after July 10, 2010, in both cases
for whatever reason and on whatever grounds (the “Termination Date”), engage in
any Competitive Activities.     7.2   In addition, Consultant shall not, during
the term of this Agreement and for a period of twelve months following the
Termination Date, directly or indirectly, for its own account or for the account
of others, attempt to or actually compete for projects that are or were, at any
time during the course of this Agreement, Pipeline Projects of Principal or its
Related Companies.     7.3   For these purposes:

  7.3.1   “Competitive Activities” means the following activities:

  (i)   provide advice or assistance, or render direct or indirect services
similar to the Services, for Consultant’s own benefit or for the benefit of any
entity, organisation or association which is in direct or indirect competition
with the Principal or any of its Related Companies;     (ii)   canvass, approach
or solicit (or procure or assist with the same) any Key Customer in respect of
Products or Services, endeavour to entice away from or discourage from dealing
with the Principal or its Related Companies, induce to trade on different terms,
and/or otherwise interfere in any manner or way with existing business relations
between any Key Customer any person, entity, organisation or association who was
at any time a Key Customer;

11



--------------------------------------------------------------------------------



 



      save that this clause shall not prohibit general advertising in the press
or other media by the Consultant (or by any person, firm, company or association
on its behalf) which is not specifically targeted at or sent to Key Customers;  
  (iii)   be legally or economically involved, directly or indirectly, in any
way whatsoever, in activities similar or competing with the activities of the
Principal;     (iv)   engage or cooperate in any act of unfair competition as to
Principal or any of its Related Companies; or     (v)   offer employment to,
employ, engage, solicit or entice or offer or conclude any contract for services
with, or solicit or entice the employment or engagement of, or enter into a
management or consulting agreement with, or enter into partnership with, any Key
Person (whether or not such Key Person would commit any breach of its or her
contract with the Principal), unless such Key Person had ceased to be employed
or engaged by the Principal more than twelve months previously.

  7.3.2   “Key Customer” means any person, firm or company who at any time
during the course of this Agreement, was a client, developer, tenant, employee,
manager or funder who engaged in business or transactions with, was engaged by
or submitted or received written proposals to or from the Principal or the
Related Companies, being a person, firm or company with whom the Expert (and the
Consultant’s Affiliates) personally dealt or for whose account the Expert (and
the Consultant’s Affiliates) had overall responsibility during the said twelve
months.     7.3.3   “Key Person” means a person who is or was at any time during
the twelve months immediately preceding the Termination Date:

  (i)   an employee, director or consultant of the Principal or its Related
Companies;     (ii)   a person with whom the Consultant or its Related Companies
personally dealt; or     (iii)   any party subject to a management consulting
agreement or comparable arrangement or relationship with the Consultant or its
Related Companies.

  7.3.4   “Pipeline Projects” means any proposed commercial transaction that was
the subject of a written offer or proposal made by the Principal or a Related
Company, whether or not such offer or proposal was accepted by the proposed
counter-party, or ever evolved into a binding agreement or contract, and shall
include, without limitation, any proposal or offer to act as purchaser (whether
as to fee title, usufruct (ground lease) or ownership interest in a
property-owing entity); lender of funds; investor or other co-principal;
developer; lessor; lessee; or otherwise.     7.3.5   “Products or Services”
means any products or services of a kind sold or supplied by the Principal
within the period of twelve months immediately pre

12



--------------------------------------------------------------------------------



 



      ceding the Termination Date and with which the Consultant was
substantially concerned or for which it was responsible during the said twelve
month period.     7.3.6   “Related Companies” means any related, affiliated
parent or subsidiary company of the Principal.

  7.4   The above non-competition obligations are geographically limited to the
territory of the European Union, as well as all other countries where the
Principal is active at the time of termination of this Agreement.     7.5   The
Consultant undertakes that the aforementioned non-competition and
non-solicitation obligations shall be observed under the same terms and
conditions by any designated Expert and Consultant’s Affiliate, and the
Consultant shall be responsible for any violation of these obligation committed
by itself or any designated Expert and any of Consultant’s Affiliates.     7.6  
If the Principal becomes aware of any infringement of the aforementioned
non-competition and non-solicitation obligations by the Consultant, any
designated Expert and/or any of the Consultant’s Affiliates, the Principal shall
give a notice to the Consultant enjoining it to cease any such infringement
within fifteen (15) days. In case of failure to comply with this injunction, the
Consultant shall pay to the Principal damages (“dommages et intérêts” /
“schadevergoeding”) in a lump sum amount of €175,000.00 per infringement, to be
increased with €10,000.00 for each day that such infringement continues after
the fifteenth day after the notice, without prejudice to seek injunctive relief
or to the Principal’s right to claim additional damages on the basis of actual
damage sustained.     7.7   The Consultant acknowledges that the provisions of
this article 7 are reasonable and necessary to protect the legitimate interests
of the Principal. However, if any of the provisions of this article 7 shall ever
be held to exceed the limitations in duration, geographical area or scope or
other limitations imposed by applicable law, they shall not be nullified, but
the Parties shall instead be deemed to have agreed to such provisions as conform
with the maximum permitted by applicable law, and any provision of this article
7 exceeding such limitations shall be automatically amended accordingly. Such
provisions shall apply with such modifications as may be necessary to make them
valid and effective.     7.8   Consultant and Scheers shall each be liable, on a
joint and several basis, for any breach or infringement of the obligations set
forth herein.

8 Confidentiality

  8.1   During the performance of this Agreement as well as after its
termination for whatever reason and on whatever grounds, the Consultant shall
not disclose to anyone, except as may be required by the execution of its
obligations under this Agreement, any information of commercial, technical,
operational or financial nature, pertaining to the Principal, including any
related, parent or subsidiary company of the Principal, their current or
proposed projects, lenders, tenants, seller buyers, investors or clients, of
which the Consultant becomes aware in the context of the performance of this
Agreement or which is communicated to the Consultant.         The Consultant
acknowledges that all technical and commercial data, reports, minutes of
meetings, journals and accounts, oral or written data concerning the business,

13



--------------------------------------------------------------------------------



 



      methods of operation and processes utilised by the Principal (including
any Related Companies) are of a strictly confidential and secret nature and of
great value to the Principal.         Following the Termination Date, the
Consultant shall not in any way, directly or indirectly, use costs, names,
addresses, figures or any other business details and contacts made, developed or
determined in the course of this Agreement.     8.2   The Consultant undertakes
that the aforementioned confidentiality obligation shall be observed under the
same terms and conditions by any designated Expert and the Consultant’s
Affiliates and the Consultant shall be responsible for any violation of these
obligation committed by itself or any designated Expert and the Consultant’s
Affiliates.     8.3   If the Principal becomes aware of any infringement of the
aforementioned confidentiality obligation by the Consultant, any designated
Expert and/or any of the Consultant’s Affiliates, the Principal shall give a
notice to the Consultant enjoining it to cease any such infringement within
fifteen (15) days. In case of failure to comply with this injunction, the
Consultant shall pay to the Principal damages (“dommages et intérêts” /
“schadevergoeding”) in a lump sum amount of €175,000.00 per infringement, to be
increased with €10,000.00 for each day that such infringement continues after
the fifteenth day after the notice, without prejudice to seek injunctive relief
or to the Principal’s right to claim additional damages on the basis of actual
damage sustained.     8.4   Consultant and Scheers shall each be liable, on a
joint and several basis, for any breach or infringement of the obligations set
forth herein.

9 Intellectual property

  9.1   The term “intellectual property” as used in this article 9 includes all
discoveries, studies, ideas, systems, computer programs, algorithms,
methodologies, computer software, writings, and similar materials which may be
of value to the Principal; the term includes, but is not limited to, patented or
patentable inventions and copyrighted or copyrightable materials.     9.2   The
Consultant will disclose to the Principal all intellectual property made,
conceived, or created by it or by the Expert and/or any of the Consultant’s
Affiliates at any time in the framework of the performance of the Services under
this Agreement. The Consultant hereby assigns to the Principal all its rights,
title and interest in all intellectual property made, conceived, or created by
it at any time during the performance of this Agreement (whether alone or
jointly with others):

  9.2.1   based on, related to, resulting from or generated in connection with:
(i) the Principal’s or its Related Companies’ past or present business
activities and practice areas or those in which it may reasonably be expected to
become engaged; or (ii) the skills and expertise for which the Consultant has
been hired; or     9.2.2   the development of which was financially supported by
the Principal or its Related Companies.

  9.3   The Consultant understands that it, the Expert and/or the Consultant’s
Affiliates will have no rights to any royalties or other compensation for the
use of any patents, copyrights, or other intellectual property covered by this
Agreement, unless expressly agreed in writing by the Principal.

14



--------------------------------------------------------------------------------



 



10   Term and termination

  10.1   This Agreement is concluded for a definite period of time of three (3)
years, renewable by mutual consent, and shall commence on July 10, 2007.    
10.2   The Consultancy and the Expert warrant that there is no express term in
any contract or arrangement with any third party that prevents or is intended to
prevent them from entering into this Agreement, and the Expert warrants that by
entering into this Agreement he is not in breach of any implied duty of good
faith or fidelity.     10.3   Each Party has the right to terminate this
Agreement at any time notice thereof is delivered to the other Party by
registered mail at least 30 days in advance.         Following any termination,
the Consultant shall receive the following:

  a.   all accrued and unpaid fees under article 5 through the Termination Date;
and     b.   the amounts due per the Consultant’s NBGP Bonus pursuant to article
6 hereof, but only for transactions that closed prior to the Termination Date,
provided that if this Agreement is terminated by the Principal for serious
misconduct or serious fault of the Consultant, or by the Consultant without
“Good Reason,” meaning in the absence of serious default hereunder by Principal,
the Consultant shall not receive the RSU Component (as described in Schedule 1)
of its NBGP Bonus.

      In addition, if the Principal terminates this Agreement for any reason
other than for serious misconduct or serious fault of the Consultant (or the
Consultant terminates this Agreement due to the serious misconduct or serious
fault of the Principal), the following applies:

  a.   the Principal shall pay to the Consultant an indemnity in lieu of notice
corresponding to eighteen (18) months of fees as defined under article 5.1 (any
financial incentive, such as NBGP Bonus, as per article 6 and Schedule 1, to be
excluded) if the Principal terminates this Agreement on or before July 10, 2010,
or an indemnity in lieu of notice corresponding to twelve (12) months of fees as
defined under article 5.1 (any financial incentive, such as NBGP Bonus, as per
article 6 and Schedule 1 to be excluded) if the Principal terminates this
Agreement after such date; and     b.   any RSU received previously by the
Consultant shall ripen into a FR Share;.     c.   in the event of a termination
due to a disability, any compensation provided under (a) and (b) above shall be
offset Euro for Euro with any disability insurance payments received by
Consultant or Expert.

  10.4   Each Party can, for serious misconduct or serious fault of the other,
terminate this Agreement without any payment or notice. In such case, the
provisions under article 10.3 do not apply. The Party injured by the serious
misconduct or serious fault must send by registered mail a letter of formal
notice requiring the other Party to explain, justify and correct the misconduct
or fault (except if the serious misconduct or serious fault is of such a nature
that an immediate termination is justified). In the absence of a proper remedy
thereof within one (1) month following the date of sending of the aforesaid
letter, this Agreement shall automatically be terminated if the injured Party so
requests in a registered letter to the other Party, without prejudice to any
other claim which the injured Party may have.

15



--------------------------------------------------------------------------------



 



  10.5   The Principal may end this Agreement immediately without the need for
notice, payment or indemnity where the Consultant: (i) proceeds to a merger or
split or direct or indirect transfer of its business or of a branch of
activities; or (ii) becomes subject to bankruptcy, judicial composition,
insolvency, receivership or other similar proceedings; or (iii) becomes unable
to procure the availability of the Expert, or of an alternative representative
who is satisfactory to the Principal, to provide the Services as an Expert,
whether by reason of the death, resignation or dismissal of Scheers.     10.6  
Notwithstanding the aforementioned articles 10.3 to 10.6, articles 7, 8, 9, and
11 will remain in full force until the terms stipulated in articles 7, 8 and 9
have expired.

11   Restitution of properties       Upon termination of the Agreement,
howsoever occasioned, the Consultant shall forthwith deliver to the Principal
(without retaining copies of the same) all correspondence, minutes of meetings,
specifications, accounts documents, reports and paper of any description
relating to the affairs and business of the Principal (or any subsidiary or
associated company) and all other property of the Principal within its
possession or under its control.   12   Health and safety

  12.1   The Consultant undertakes to strictly comply with the obligations
relating to the well-being of any workers, as applicable, on the Principal’s
site.     12.2   Should the Consultant not or not fully comply with the
obligations referred in article 12.1, the Principal shall send by registered
mail a letter of formal notice requiring the Consultant to fully comply with
these obligations. In the absence of a proper remedy thereof within fifteen
(15) days following the date of sending of the aforesaid letter, the Principal
may take all appropriate measures in this respect, in all instances at the
Consultant’s expense and risk.     12.3   The Parties are fully aware of their
obligations under the law of 4 August 1996 on Health and Safety (published in
the Belgian State Gazette 18 September 1996) and they undertake to fully comply
with their obligations under said law.

13   Non-assignability

  13.1   This Agreement shall not be directly or indirectly assignable nor its
rights hereunder directly or indirectly transferred in any way by the Consultant
except upon prior written consent of the Principal.     13.2   All provisions
for this Agreement will be binding upon and will inure to the benefit of the
Parties hereto and their respective successors and assignees becoming such in
accordance with the terms hereof. This Agreement is made in consideration of the
person of the signatory on behalf of the Consultant.

14   Entire Agreement

  14.1   This Agreement (and the documents referred to herein) contains the
entire agreement between the Parties with respect its subject matter. It
replaces, supersedes and annuls all prior agreements, written or oral, written,
exchanged or concluded between the Parties relating to the same subject matter,
including, but not limited to, the Letter of Engagement of 1 June 2007.

16



--------------------------------------------------------------------------------



 



  14.2   No amendment of this Agreement shall be effective unless it is made in
writing and signed by duly authorised representatives of both Parties.

15   Severability

  15.1   If any provision in this Agreement shall be held to be illegal, invalid
or unenforceable, in whole or in part, under any applicable law, that provision
shall be deemed not to form part of this Agreement, and the legality, validity
or enforceability of the remainder of this Agreement shall not be affected.    
15.2   If such illegal, invalid or unenforceable provision affects the entire
nature of this Agreement, each Party shall use its reasonable best efforts to
immediately negotiate in good faith a valid replacement provision.

16   Amendment – waiver

  16.1   No failure of a Party to exercise any power given to it under this
Agreement or insist upon strict compliance by the other Party with any
obligation and no custom or practice of the Parties at variance with the terms
of this Agreement, shall constitute any waiver of any of the Party’s rights
under this Agreement. Any waiver shall be effective only if contained in a
writing signed by or on behalf of the Party giving the waiver.     16.2   Waiver
by a Party if any particular default by the other Party shall not affect or
impair the Party’s rights in respect of any subsequent default of any kind by
the other Party nor shall any delay or omission of a Party to exercise any
rights arising from any default of the other Party affect or impair a Party’s
rights in respect of the said default or any other default of any kind.

17   Governing law and jurisdiction

  17.1   This Agreement shall be governed by and construed in accordance with
Belgian laws.     17.2   Any disputes arising out of or in relation with this
Agreement shall be finally resolved under the CEPANI Rules of Arbitration by one
or more arbitrators appointed in accordance with those Rules. The seat of the
arbitration shall be Brussels. The arbitration proceedings shall be conducted in
the English language.

Notwithstanding the above, either Party shall have the right to seek injunctive
relief in court to enforce the restrictions set forth in articles 7, 8 and 9.
Signed in Chicago, Illinois, United States of America, on July 10, 2007, in two
copies, one copy for each Party.

         
The Principal
      The Consultant
 
       
(read and approved)
      (read and approved)

17



--------------------------------------------------------------------------------



 



         
First Industrial-EU, Inc., represented by,
      Jan Scheers BVBA, represented by,
 
       
/s/ Michael Brennan
      /s/ Jan Scheers
 
       
Michael Brennan
      Jan Scheers
President and Chief Executive Officer
      Manager

18



--------------------------------------------------------------------------------



 



Schedule 1
MD – Europe
Consultant’s NBG bonuses shall be calculated per Schedule A to the NBG Program
as such schedule is in effect on July 10, 2007, except that (i) of those
transactions referred to in such schedule as “Fee Generators, ” Consultant shall
only be eligible for NBG bonuses with respect to “Stand-by Purchase Commitment”
and “Other” and (ii) Consultant shall not be eligible for NBG bonuses with
respect to transactions referred to in such schedule as “Net Lease Fund (UBS).”

19